Blackford, J.
Reed commenced an action of assumpsit against Hoyt, in November, 1832, before a justice of the peace, and obtained a judgment. Hoyt appealed to the Circuit'Court. The cause of action was as follows: — Hoyt sold to Reed a promissory note executed by J. Johnson and J. Clements to Seely & Hoyt or order, for the payment of 45 dollars. The note was dated in November, 1825, and was payable one’year after date. The note was not assigned by Hoyt, but only delivered by him to Reed; Hoyt stating, at the time, that the makers were *369solvent. The note was not due at the time of this transaction. The defendant pleaded the general issue and the statute of limitations.
It was proved that Reed, in consideration of the delivery to him of the note of Johnson and Clements, gave his note to Hoyt for 40 dollars, payable in furniture. Hoyt refused to assign the note, but stated that the makers were solvent and would pay the note on demand. It was also proved that Johnson and Clements, at the time Reed received the note, were insolvent, and continued to be so at the time the note became due, and when this action was brought. The Circuit Court gave judgment in favour of Reed for 57 dollars in damages.
The counsel for the plaintiff in error relies on two grounds for the reversal of this judgment. -First, that as there was no fraud, nor any assignment of the note, there is no cause of action. Secondly, that the suit is barred by the statute of limitations. We shall not stop to examine the first error assigned, the case being clear on the second, The suit is founded on a parol agreement between the parties. Reed says, that Hoyt promised him, that if the makers did not pay the note, he would return to him, Reed,- the amount which he paid Hoyt for the note. There was no promise in writing, nor was there, indeed, any express promise even by parol. All that Reed relies upon is, the assumpsit of Hoyt implied from the nature of the transaction. The circumstance, therefore, that the statute of limitations does not extend to written contracts, is no objection to its application in the present case.
Johnson and Clements being insolvent at the time the note was delivered to Reed, as well as at the time when it became due, the cause of action in favour of Reed against Hoyt, if any ever existed, could not have accrued at a later period than the time when the note became due, which was in November, 1826. The suit was not commenced before the justice until November, 1832; which was about six years after the cause of action can be supposed to have accrued. There is, consequently, no ground for saying that the time limited by the statute had not expired at the time when this suit was commenced.
The principal ground relied on by Reed, to avoid the statute, is, that it is not applicable to cases, which, like the present, are within the jurisdiction of a justice of the peace. This objection is without foundation. The words of the statute are, that “all *370actions of debt on simple contract and for rent arrear, actions on the case, other than for slander, actions of account, trespass, trespass quare clausum fregit, detinue and replevin for goods and chattels, shall be commenced within five years after the cause of action accrued and not after.” R. C. 1831, p. 401. This is a general provision, and must be considered applicable, not only to actions which must be commenced in the Circuit Court, but to those within the jurisdiction of a justice. There is no such exception to the statute as that contended for by Reed. It would be very unfortunate if there were. Statutes of limitations have always been considered exceedingly valuable; and have been, very appropriately, termed statutes of repose. They induce persons to settle their accounts much more frequently than they otherwise would; and they prevent, in innumerable instances, the institution of suits for demands which had been long before satisfied. We find nothing in the language of the statute, nor in its spirit, that would authorise us to exclude from its beneficial effects, the numerous and important contracts which are within the jurisdiction of justices of the peace.
W. W. Wick, for the plaintiff.
C. Fletcher, for the defendant.
It is our opinion, therefore, that the statute of limitations is a bar to the action under consideration, and that the judgment of the Circuit Court should have been for the defendant below.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.